IN THE MATTER OF THE SUSPENSION OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:IN THE MATTER OF THE SUSPENSION OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




IN THE MATTER OF THE SUSPENSION OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION2021 OK 36Case Number: SCBD-7059Decided: 06/07/2021As Corrected: June 10, 2021THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2021 OK 36, __ P.3d __

FOR PUBLICATION IN OBJ ONLY. NOT FOR OFFICIAL PUBLICATION. 
 

 
IN THE MATTER OF THE SUSPENSION OF MEMBERS OF THE OKLAHOMA BAR ASSOCIATION FOR NONPAYMENT OF 2021 DUES
ORDER OF SUSPENSION FOR NONPAYMENT OF DUES
On May 24, 2021, the Board of Governors of the Oklahoma Bar Association filed an Application for the suspension of Oklahoma Bar Association members who failed to pay dues for the year 2021 as required by the Rules Creating and Controlling the Oklahoma Bar Association (Rules), 5 O.S. 2011, ch. 1, app. 1, art. VIII, § 1. The Board of Governors recommended that the members whose names appear on Exhibit A attached to the Application be suspended from membership in the Oklahoma Bar Association and from the practice of law in the State of Oklahoma, as provided by the Rules, 5 O.S. 2011, ch. 1, app. 1, art. VIII, § 2.
This Court finds that on April 15, 2021, the Executive Director of the Oklahoma Bar Association notified by certified mail all members delinquent in the payment of dues and/or expense charges to the Oklahoma Bar Association for the year 2021. The Board of Governors have determined that the members set forth in Exhibit A, attached hereto, have not paid their dues and/or expense charges for the year as provided in the Rules.
This Court, having considered the Application of the Board of Governors of the Oklahoma Bar Association, finds that each of the Oklahoma Bar Association members named on Exhibit A, attached hereto, should be suspended from the Oklahoma Bar Association membership and shall not practice law in the State of Oklahoma until reinstated.
IT IS THEREFORE ORDERED that the attorneys named on Exhibit A, attached hereto, are hereby suspended from membership in the Association and prohibited from the practice of law in the State of Oklahoma for failure to pay membership dues for the year 2021 as required by the Rules Creating and Controlling the Oklahoma Bar Association.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 7TH DAY OF JUNE, 2021.
 
/S/CHIEF JUSTICE
Darby, C.J., Kane, V.C.J., Kauger, Winchester, Edmondson, Combs, Gurich and Rowe, JJ., concur.
 

 
EXHIBIT A
(DUES - SUSPENSION)
Arya Affeldt Adibi, OBA #30837
6226 E 98th ST
Tulsa, OK 74137
Andrew David Balint, OBA #22373
114 N Grand Ave Ste 408
Okmulgee, OK 74447-4032
Sara Jane Boeckman, OBA #12460
10339 Veneto Cir
The Village, OK 73120
Robert Harold Butler, OBA #13667
405 Cug Hill CT
Claremore, OK 74019
Mitchell Kenneth Coatney, OBA #21066
16328 Muirfield PL
Edmond, OK 73013
Alan Richard Fedman, OBA #2854
1851 San Ramon Ave
Berkeley, CA 94707
Wesley C. Fredenburg, OBA #3114
833 Great Oaks Trl
Eagan, MN 55123-2435
Grant Chase Garrard, OBA #30085
1797 Dexter ST
Broomfield, CO 80020
James Troy Gaston, OBA #19813
1405 W Center ST Ste 300
Greenwood, AR 72936
Erin Williams Gerner, OBA #21407
6303 Belmont Ave
Dallas, TX 75214-3627
Robert Eugene Goins, OBA #32235
7820 E Galveston ST
Broken Arrow, OK 74014-7060
Jennifer Lynne Graf, OBA #31812
Kilpatrick, Townsend & Stockton LLP
2001 Ross Ave Ste 4400
Dallas, TX 75201
Matthew Hadyn Griffith, OBA #18713
80 E 5th ST Ste 100
Edmond, OK 73034-3830
Matthew Dwight Haire, OBA #14916
313 NE 21st ST
Oklahoma City, OK 73105
Dianne Barker Harrold, OBA #12207
7308 W 805 RD
Fort Gibson, OK 74434-6014
Keegan Kelley Harroz, OBA #30383
625 NW 13th ST
Oklahoma City, OK 73103
Stanley Wayne Holloway, OBA #14497
6801 White Bluff Trl
Amarillo, TX 79118
Joy Dawn Jones, OBA #32639
PO Box 911
Miami, OK 74355-0911
Sean Wesley Kilian, OBA #31117
2200 Ross Ave Ste 2800
Dallas, TX 75201
Randolph Lee Marsh, OBA #17313
5 Timber Creek Cir
Shawnee, OK 74804
Brittany Lee Mayes, OBA #30400
4100 Coventry LN
Norman, OK 73072
M. Louise McFall, OBA #10332
2117 Hidden Creek CT
Edmond, OK 73034
Ryan Matthew McFarlin, OBA #22232
PO Box 224114
Dallas, TX 75222
Gary Ray McSpadden, OBA #6093
321 S Boston Ave Ste 500
Tulsa, OK 74103
John Scot Overbey, OBA #32094
5454 Washington Ave Apt 3604
Houston, TX 77007-6409
Christi Marie Panter, OBA #31714
PO Box 231
Brewster, KS 67732-0231
Beauchamp Marcellus Patterson, OBA #19188
420 Throckmorton ST St 550
Fort Worth, TX 76102
Chad Robert Reineke, OBA #20316
PO Box 14733
Oklahoma City, OK 73113-0733
Joseph Keith Remmel, OBA #30813
5323 S Harvard Ave Apt E
Tulsa, OK 74135
Chadwick R. Richardson, OBA #15589
4890 E 68th ST Unit 226
Tulsa, OK 74136-4955
Casey Lee Saunders, OBA #20829
PO Box 2318
Ada, OK 74821
William Donald Smith, OBA #15845
925 NW 6th ST
Oklahoma City, OK 73106
Phillip John Shyers, OBA #33611
2223 E. 55th CT
Tulsa, OK 74105
Nicholas James Strawn, OBA #32190
4423 Cole Ave Apt 217
Dallas, TX 75205
Gary Arthur Taylor, OBA #8860
3233 NW 17th ST
Oklahoma City, OK 73107
Sarah Grace Trainer, OBA #32964
10001 Woodloch Forest DR Ste 300
The Woodlands, TX 77380
Daniel Martin Vigilius, OBA #34042
1770 S Rock RD Apt 604
Wichita, KS 67207
Delores W. Warren, OBA #15061
8011 Gardner DR
Alpharetta, GA 30009
Nicholas Weeks, OBA #33786
999 Jessica Leigh ST
Elkins, AR 72727
Carroll R. Wheeler, OBA #10519
313 Italy ST NE
Valese, NC 28690-2431
Michael Patrick Whelan, OBA #22782
6151 E 52nd ST
Tulsa, OK 74135-7714
 
 

Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



None Found.


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA